DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1) and in view of Meess (US 20180130376 A1).
Regarding to claim 1, Hsu discloses a welding training system ([0024]: provide better training, service, instructions and even welding remotely; [0029]: a welding scene; track student operator gaze for training purposes; simulate welding; [0030]: head mounted devices; weld instructions; Fig.1; [0048-0049]: head mounted system; control the playback of the recorded welding operation; Fig.2A; [0070]: the augmented reality/holographic wearable device), comprising: 
a display screen (Fig.2A; [0051]: the near-eye display 222; Fig. 2B; [0075]: the near-eye display 222) configured to display a simulated rendering ([0075]: update and display the images 
control circuitry (Fig.2A; [0051]: the augmented reality controller 210; Fig. 2B; [0075]: augmented reality controller; Fig. 2C; [0079]: augmented reality controller) configured to: 
determine a visual effect based on one or more settings and a simulated arc state ([0029]: superimpose a substantially opaque arc object to dim or reduce brightness of selected physical object such as the arc; [0079]: perform the generation and rendering of virtual objects; determine and return the virtual object information to the augmented reality controller 210 for final rendering and display; [0078-0080]; Fig. 4B; [0092]: a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the weld based on the selected welding parameters; [0094]: create a visual illusion or simulation of live arc welding; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc), and
apply the visual effect to at least a portion of the simulated rendering ([0093]: the head mounted system 20 displays to the operator a simulated arc, a simulated weld pool, and a simulated weld overlaid onto the real work piece in front of the operator; [0094]: blend the virtual objects into the real scene to create a visual illusion or simulation of live arc welding).
Hsu implicitly discloses determining a visual effect based on one or more settings.
However, Hsu fails to explicitly disclose determining a visual effect based on one or more settings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu to include determining a visual effect based on one or more settings as taught by Meess. The motivation for doing so would have been to perform simulated welding; to display the welding environment; to practice setting up the welding power supply as taught by Meess in paragraphs [0064], [0065], and [0101]. 

Regarding to claim 2, Hsu and in view of Meess discloses the system of claim 1, wherein the visual effect comprises a filter (Hsu; [0035]: a filter configured to mitigate radiation at an arc radiation wavelength; a bandpass filter to mitigate light at wavelengths other than the second wavelength; [0061]: a filter that mitigates light at the arc light wavelengths or spectrum; [0103]: filters out the wavelength of the specific material processing laser; [0139]: causes the augmented reality controller 210 to filter the light from the electrical arc using, for example, the near-eye display 222 and/or another filter controlled by the augmented reality controller 210).



Regarding to claim 5, Hsu and in view of Meess discloses the system of claim 1, wherein the portion comprises at least one of a background, a foreground, an entirety, a weld area, a welding arc, or a weld pool of the simulated rendering (Hsu; Fig. 4A; [0086]: holographic objects rendered with their positions; [0087-0088]; Fig. 4B; [0092]: a virtual outline or wire-frame model of torch 450, work piece 462; a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc). 

Regarding to claim 6, Hsu and in view of Meess discloses the system of claim 1, wherein the simulated arc state comprises a visible simulated arc or an absent simulated arc (Hsu; [0036]: the simulated object includes an electrical arc; the display displays the rendered simulated object to reduce an intensity of light from the actual electrical arc; Fig. 4B; [0093]: a simulated arc; Fig. 11A; [0132-0133]: display a simulated arc). 


Hsu and in view of Meess further discloses wherein the one or more settings simulate settings of an auto-darkening welding helmet (Meess; Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0054]: auto-darkening feature; Fig. 11; [0066]: an auto-darkening lens of helmet 12 of FIG. 11; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration)

Regarding to claim 13, Hsu and in view of Meess discloses the system of claim 1, wherein the control circuitry (Hsu; Fig.2A; [0051]: the augmented reality controller 210; Fig. 2C; [0079]: augmented reality controller 236) is further configured to determine the visual effect based on one or more weld settings (Hsu; [0079]: perform the generation and/or rendering of virtual objects; return the virtual object information to the augmented reality controller 210 for final rendering and display via the GPU 218 and the near-eye display 222; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the 
Hsu and in view of Meess further discloses to determine the visual effect based on one or more weld settings (Meess; Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration).

Regarding to claim 14, Hsu and in view of Meess discloses the system of claim 13, wherein the one or more weld settings comprise one or more of a voltage, a current, a gas type, a wire feed speed, a work piece material type, or a filler type (Hsu; [0048]: welding equipment settings, i.e. voltage, amperage, and wire speed, of the virtual torch as it performs the virtual weld). 
Hsu and in view of Meess further discloses wherein the one or more weld settings comprise one or more of a voltage, a current, a gas type, a wire feed speed, a work piece material type, or a filler type (Meess; Fig. 3; Fig. 4; [0043]: current and voltage).

Regarding to claim 15, Hsu and in view of Meess discloses the system of claim 1, wherein the control circuitry is further configured to determine the visual effect based on a simulation difficulty setting (Hsu; [0048]: determine torch angles, speed, and aim; determine 

Regarding to claim 16, Hsu and in view of Meess discloses the system of claim 1, further comprising a simulated welding helmet having the display screen (Hsu; Fig. 1; [0048]: head mounted system; Fig.2A; [0051]: the near-eye display 222; Fig. 2B; [0075]: the near-eye display 222), wherein the simulated welding helmet comprises a camera configured to capture images of a surrounding environment (Hsu; Fig. 2A; [0051]: cameras; outward facing 3D depth camera; [0058]: receives one or more images from one or more optical sensor(s) such as the camera). 

Regarding to claim 17, Hsu and in view of Meess discloses the system of claim 16, wherein the control circuitry (Hsu; Fig.2A; [0051]: the augmented reality controller 210; Fig. 2C; [0079]: augmented reality controller 236) is further configured to: 
receive the images from the camera (Hsu; [0058]: receives one or more images from one or more optical sensors such as the camera); 
detect one or more weld settings of the welding training system (Hsu; [0058]: the augmented reality controller 210 receives one or more images from one or more optical sensors such as the cameras 216; the augmented reality controller 210 determines one or more simulated objects to be presented in a field of view through the auto-darkening lens 226; [0065]: the augmented reality controller 210 determines a status of a weld being performed; Fig. 4B; [0093]: the operator can configure the welding equipment, i.e., the power source for the welding current, while the welding equipment operates in a simulation mode; the welding 
generate the simulated rendering based on the images and the one or more weld settings (Hsu; [0058]: augmented reality controller 210 determines a position of the simulated object in the field of view and determines a perspective of the simulated object in the field of view; [0068]: the virtual objects are blended in the proper locations and orientation of real scene based on the 3D measurement from depth cameras; [0079]: perform the generation and rendering of virtual objects; determine and return the virtual object information to the augmented reality controller 210 for final rendering and display; [0078-0080]; Fig. 4B; [0092]: a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the weld based on the selected welding parameters; [0094]: create a visual illusion or simulation of live arc welding; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc). 
Hsu and in view of Meess further discloses detecting one or more weld settings of the welding training system (Meess; [0096]: view, setup and change the settings on the welding equipment such as the power supply 450, wire feeder, hot-wire power supply).

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 18.

Regarding to claim 19, Hsu and in view of Meess discloses the method of claim 18, wherein applying the visual effect comprises filtering a brightness of at least a portion of the simulated rendering (Hsu; [0029]: superimpose a substantially opaque arc object to dim; reduce brightness of selected physical object such as the arc; [0036]: the simulated object includes an electrical arc; the display displays the rendered simulated object to reduce an intensity of light from the actual electrical arc), wherein the portion comprises a background, a foreground, an entirety, a weld area, a welding arc, or a weld pool of the simulated rendering (Hsu; Fig. 4A; [0086]: holographic objects rendered with their positions; [0087-0088]; Fig. 4B; [0092]: a virtual outline or wire-frame model of torch 450, work piece 462; a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1, hereafter ‘261) in view of Meess (US 20180130376 A1), and further in view of Hsu (US 20160267806 A1, hereafter ‘806).
Regarding to claim 4, Hsu (‘261) and in view of Meess discloses the system of claim 2, wherein the filter is uniform or based on a spectral transmissivity curve (Hsu; [0035]: a filter configured to mitigate radiation at an arc radiation wavelength; a bandpass filter to mitigate light at wavelengths other than the second wavelength; [0061]: a filter that mitigates light at 
Hsu (‘261) implicitly disclose wherein the filter is uniform or based on a spectral transmissivity curve.
However, Hsu (‘261) and in view of Meess fails to explicitly disclose wherein the filter is uniform or based on a spectral transmissivity curve.
In same filed of endeavor, Hsu (‘806) teaches wherein the filter is uniform or based on a spectral transmissivity curve ([0178]: perform wavelength selective switching (WSS) to prevent peak arc spectral wavelengths to reach wearer's eyes; the display enables notch filters with wavelengths corresponding to the peaks in the power spectral density of the welding arc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu (‘261) and in view of Meess to include wherein the filter is uniform or based on a spectral transmissivity curve as taught by Hsu (‘806). The motivation for doing so would have been to prevent peak arc spectral wavelengths to reach wearer's eyes as taught by Hsu (‘806) in paragraph [0178].

Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1) in view of Meess (US 20180130376 A1), and further in view of DeKeuster (US 20160022496 A1).
Regarding to claim 8, Hsu and in view of Meess discloses the system of claim 1, wherein the one or more settings (Hsu; [0049]: display the equipment settings; [0054]: control the 
Hsu and in view of Meess fails to explicitly disclose comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting.
In same filed of endeavor, DeKeuster teaches comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting ([0005]: adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; a relatively short delay setting of about 0.5 seconds; [0022]: protects a user from sparks and harmful ultraviolet and infrared light during welding; [0030]: the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter are displayed as a numerical indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu and in view of Meess to include comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting as taught by DeKeuster. The motivation for doing so would have been to protect a user from viewing a larger, hotter weld until it has cooled; to protect a user from sparks and harmful ultraviolet and infrared light during welding; to display the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter as taught by DeKeuster in paragraphs [0005], [0022], and [0030].

Regarding to claim 9, Hsu and in view of Meess and DeKeuster discloses the system of claim 8, wherein the sensitivity setting sets a simulated arc brightness threshold above which 

Regarding to claim 10, Hsu and in view of Meess and DeKeuster discloses the system of claim 8, wherein the shade setting sets a filter level of the visual effect after a simulated arc brightness threshold is reached (DeKeuster;  Fig. 1; [0022]: control the shade level of the lens 102). 

Regarding to claim 11, Hsu and in view of Meess and DeKeuster discloses the system of claim 8, wherein the delay setting comprises a time delay between a change of the simulated arc state and a change of the visual effect (DeKeuster; [0005]: adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; a relatively short delay setting of about 0.5 seconds; [0022]).

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1, hereafter ‘261) in view of Meess (US 20180130376 A1), in view of DeKeuster (US 20160022496 A1), and further in view of Hsu (US 20160267806 A1, hereafter ‘806).

wherein the filter is based on a spectral transmissivity curve of the type of welding helmet. 
Hsu and in view of Meess and DeKeuster fails to explicitly disclose:
wherein the filter is based on a spectral transmissivity curve of the type of welding helmet.
In same field of endeavor, Hsu (‘806) teaches wherein the filter is based on a spectral transmissivity curve of the type of welding helmet ([0178]: perform wavelength selective switching (WSS) to prevent peak arc spectral wavelengths to reach wearer's eyes; the display enables notch filters with wavelengths corresponding to the peaks in the power spectral density of the welding arc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu (‘261) and in view of Meess and DeKeuster to include wherein the filter is based on a spectral transmissivity curve of the type of welding helmet as taught by Hsu (‘806). The motivation for doing so would have been to prevent peak arc spectral wavelengths to reach wearer's eyes as taught by Hsu (‘806) in paragraph [0178].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.